The charge stated against the accused wholly fails to allege directly or inferentially that the County Judge, acting under any power existing in him as such judge, exacted or required the defendant to file the alleged false affidavit pursuant to any lawful inquiry being made by such County Judge as to the existence of any suspected impediments to the marriage for which a license was being sought. Such defect amounts to an inartificiality in pleading reachable by a motion to quash the information for such defect.